Citation Nr: 0033378	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 320	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased disability rating for 
service-connected anxiety reaction, currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1942 to 
July 1943.  

This appeal arises from a March 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the veteran's claim of entitlement to 
a disability evaluation greater than 50 percent for his 
service-connected anxiety reaction.  


FINDING OF FACT

The veteran's service-connected anxiety reaction disorder is 
currently manifested by occupational/social impairment with 
reduced reliability and productivity due to such symptoms as 
the inability to focus on internal stimuli, diminished 
psychomotor activity, a somewhat depressed mood, and 
intermittent auditory and visual hallucinations.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for the 
veteran's anxiety reaction disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130 Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
all relevant facts have been properly developed to the extent 
possible.  During the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for his service-connected anxiety 
reaction, which, if obtained, would support his claim for a 
higher rating for this disability.  As sufficient data exist 
to address the merits of the veteran's increased rating 
claim, the Board concludes that the Department of Veterans 
Affairs (VA) has adequately fulfilled its statutory duty to 
assist the veteran in the development of his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

According to the applicable rating criteria, a 50 percent 
disability rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2000).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

According to the service medical records in the present case, 
the veteran was hospitalized for approximately one-and-a-half 
months from May to June 1943 for treatment for a severe 
mixed-type psychoneurosis.  This disorder was manifested by 
an anxiety-tension state, obsessive features, and numerous 
psychosomatic references along with a reactive depression 
characterized by apathy, hypnagogic phenomena, and indefinite 
delusions, in complete remission.  The veteran was found to 
be incapacitated due to headaches, weakness, and an inability 
to perform military duties due to the chronic and persistent 
nature of the disorder.  He reported having an onset of 
nervousness and extreme sensitiveness to sun after being 
struck by lightning in 1940 when he was working at a 
construction site.  The veteran's disability was noted to 
have existed prior to induction, to have been aggravated by 
service, and to be permanent.  The attending physician 
concluded that the veteran was not useful for further 
military service.  

The veteran was discharged from active military duty in July 
1943.  According to a February 1944 letter, a private 
physician stated that the veteran was "in a highly nervous 
condition" after his separation from service and that he had 
not been this way prior to his military duty.  An April 1944 
VA examination included a diagnosis of a mixed-type 
psychoneurosis in remission.  

Based on this evidence, the RO, by the May 1944 rating 
action, granted service connection for a mixed-type 
psychoneurosis in remission and assigned a noncompensable 
evaluation to this disability, effective from July 1943.  By 
a July 1944 rating action, the RO determined that the May 
1944 rating action involved clear and unmistakable error in 
not assigning a compensable evaluation for the veteran's 
service-connected disability.  In July 1944, the RO reviewed 
the record again, determined that the findings on examination 
indicated definite and appreciable social and industrial 
capacity, and assigned a 10 percent disability rating for the 
veteran's service-connected mixed-type psychoneurosis in 
remission, effective from July 1943.  By an August 1947 
rating action, the RO redefined the veteran's 
service-connected disability as simply a mixed-type 
psychoneurosis.  

At a VA neuropsychiatric examination conducted in December 
1949, the examiner found no disease following evaluation and 
observation for a psychiatric disorder.  Thus, by a November 
1950 rating action, the RO decreased the disability 
evaluation for the veteran's service-connected mixed-type 
psychoneurosis to a noncompensable level, effective from 
January 1951.  

A report of a private examination completed in December 1950 
indicated that the veteran was highly nervous and that this 
status had not improved since past evaluations.  
Consequently, by a December 1950 rating action, the RO 
"canceled" the November 1950 rating action and restored the 
prior rating of 10 percent pending an at-once re-examination.  

A February 1951 VA examination included a diagnosis of a 
chronic and mild mixed-type conversion reaction manifested by 
subjective complaints, inadequacy, and immaturity as well as 
the examiner's opinion that the veteran's degree of 
incapacity was minimal.  Thus, by a March 1951 rating action, 
the RO assigned a noncompensable disability evaluation for 
the veteran's service-connected mixed-type psychoneurosis, 
effective from February 1951.  

From September to October 1951, the veteran was hospitalized 
for approximately two weeks.  An anxiety reaction was 
diagnosed.  In addition, the attending physician expressed 
his opinion that the veteran's estimated resultant incapacity 
was moderate.  Based on this evidence, the RO, by a November 
1951 rating action, redefined the veteran's service-increased 
disability as a moderate anxiety reaction and granted a 
compensable disability evaluation of 10 percent, effective 
from September 1951.  

Subsequently, by a March 1966 rating action, the RO granted a 
30 percent disability evaluation for the veteran's 
service-connected anxiety reaction, effective from January 
1966.  At a VA neuropsychiatric examination which had been 
completed in February 1966, the examiner had concluded that 
the veteran's anxiety reaction was moderately severe.  

Thereafter, by a December 1992 rating action, the RO awarded 
a 50 percent disability evaluation for the veteran's 
service-connected anxiety reaction, effective from July 1992.  
A VA mental disorders examination completed in August 1992 
included a diagnosis of a generalized anxiety disorder with 
depression as well as the examiner's opinion that, as the 
veteran has aged, he was becoming less able to cope with 
stress.  The examiner also stated that the veteran's anxiety 
was the dominant clinical feature at that time.  The 
veteran's service-connected anxiety reaction remains 
evaluated as 50 percent disabling.  

Relevant medical evidence received during the current appeal 
consists only of a report of a VA mental disorders 
examination completed in February 1999.  No inpatient or 
outpatient treatment records have been received during the 
current appeal.  In fact, at no time during the current 
appeal has the veteran asserted that he has received recent 
inpatient or outpatient treatment specifically for his 
service-connected anxiety reaction.  
According to the report of the February 1999 VA mental 
disorders examination, the veteran complained of feeling 
nervous and anxious intermittently for a long time.  He also 
described restlessness, difficulty in concentration, 
irritability, trouble sleeping, a lack of energy, sadness, 
and depression.  In addition, the veteran explained that his 
episodes of anxiety vary in frequency.  

Mental status examination demonstrated that the veteran was 
alert, cooperative, not focusing on internal stimuli, and 
oriented to time, place, person, and situation; that he spoke 
with a normal rate (although his speech was sometimes fast 
and slow); and that he had a somewhat diminished psychomotor 
activity, fair eye contact, a somewhat depressed mood with an 
appropriate affect, no suicidal or homicidal thoughts, 
intermittent auditory hallucinations for the last year, 
visual hallucinations, no paranoid ideation, fair remote 
memory, good recent memory, quite satisfactory retention and 
recall, an average estimated intelligence quotient, fair 
judgment, fair impulse control, fair insight, the ability to 
manage his financial affairs, goal-directed thoughts, and no 
loosening of association or incoherence.  

Based on this evidence, the examiner diagnosed a generalized 
anxiety disorder and assigned a global assessment of 
functioning (GAF) score of 55.  In addition, the examiner 
noted the veteran's concern that he is not able to do things 
that he used to do, such as cooking, which makes him 
depressed and anxious.  The examiner explained that the 
increase in the veteran's anxiety symptoms could be caused by 
his anxiety disorder, an adjustment disorder with an anxious 
mood, a medical condition, or medication that he is currently 
taking.  

The Board acknowledges the veteran's complaints that the 
symptoms associated with his service-connected anxiety 
reaction have worsened and have resulted in his inability to 
complete tasks, such as cooking, that he was previously able 
to accomplish.  Significantly, however, these statements must 
be considered in conjunction with the objective medical 
evidence of record as well as the pertinent rating criteria.

As the Board has discussed, the veteran's service-connected 
anxiety reaction is manifested by the inability to focus on 
internal stimuli; the ability to speak at an essentially 
normal rate but sometimes fast and slow; a somewhat 
diminished psychomotor activity; a somewhat depressed mood; 
intermittent auditory hallucinations; and visual 
hallucinations but also by alertness; cooperativeness; 
orientation to time, place, person, and situation; fair eye 
contact; an appropriate affect; no suicidal or homicidal 
thoughts; no paranoid ideation; fair remote memory; good 
recent memory; quite satisfactory retention and recall; an 
average estimated intelligence quotient; fair judgment, 
impulse control, and insight; the ability to manage financial 
affairs; goal-directed thoughts; and no loosening of 
association or incoherence.  Moreover, this anxiety reaction 
symptomatology has resulted in a GAF score of 55.  

In this regard, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  

Clearly, these current findings do not reflect occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  Consequently, 
the Board finds that a preponderance of the evidence is 
against entitlement to a 70 percent evaluation for the 
veteran's service-connected anxiety reaction.

Moreover, there is no evidence that the veteran is now or has 
been in the recent past "grossly impaired" due to his 
service-connected psychiatric disorder as that term in used 
in the criteria for a 100 percent rating.  As detailed above, 
findings on the VA examination conducted since 1999 reflect 
that he was fully oriented and not acutely experiencing 
persistently active psychotic thoughts, to include 
homicidal/suicidal and delusional/hallucinatory ideations.  
Moreover, older medical examination reports and evaluations 
are negative for these kinds of gross psychotic symptoms as 
well and the fact that he has not required more serious 
clinical intervention for his symptoms, i.e., inpatient 
hospitalization, in many years weighs heavily against a 
finding that he his grossly impaired by his psychiatric 
disorder.

To the extent that the veteran contends that he is more than 
50 percent disabled due to his psychiatric symptomatology, as 
a layperson, he is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's increased 
rating claim for extraschedular consideration is not 
warranted.  The Board observes that the claims folder 
contains no evidence whatsoever that the veteran's 
service-connected anxiety reaction has resulted in frequent 
hospitalizations or marked interference with employment such 
as to render impractical the application of the regular 
schedular standards.  In fact, the occupational dysfunction 
associated with the veteran's anxiety reaction has been 
determined to be only moderate.  Moreover, there is a paucity 
of evidence over the years since the original diagnosis to 
demonstrate that this disability alone has had any 
significant industrial effect.  Accordingly, the Board finds 
that the RO did not abuse its discretion in refusing to refer 
this rating claim for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher rating for the veteran's 
anxiety reaction disorder, the evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


ORDER

An increased rating above 50 percent for the anxiety reaction 
disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

